0DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Melis (US 9,577,798) in view of Imanaka (US 5,038,097), Hall (US 5,929,838), and Yoshida (US 2018/0337727).  

Regarding claim 1, Melis discloses a signal post-processing method, comprising:
applying a window filter to the time-and-value-discrete signal by a filter circuit of the signal post-processing circuit (see Fig. 1, column 1 lines 50-60, and column 4 lines 14-28: applying windowing, via a windowing module, to an input signal, input signal in the time domain, signal is a discrete signal as represents a number of samples in the time domain, signal in the time domain is a time-and-value discrete signal; and see column 3 lines 7-18: modules refer to hardware configured to perform the functions, i.e. circuit);
transforming the window filtered time-and-value-discrete signal to a full-bandwidth frequency-domain signal by a transform circuit of the signal processing circuit 
selecting a sub-band from the full-bandwidth frequency-domain signal by a selection circuit of the signal post-processing circuit such that an area to be analyzed is limited to an area of interest (see Figs. 1 and 3, column 1 lines 50-60, and column 3 lines 7-18: selecting, via a selection module, at least one sub-band, includes selecting a single sub-band from the previously discussed full-bandwidth signal; and see column 3 lines 7-18: modules refer to hardware configured to perform the functions, i.e. circuit).

Melis does not expressly disclose wherein the signal processing method is a post-processing method/wherein the signal processing circuit is a post-processing circuit; 
reading a time-and-value-discrete signal from an acquisition memory by a reader circuit of a signal post-processing circuit, wherein a resolution bandwidth and a frequency range of the time-and-value-discrete signal are predetermined; and 
wherein the selection of the sub-band includes discarding the rest after data of the time-and-value-discrete has been acquired and stored in the acquisition memory, wherein the acquired data remains unchanged such that more than one sub-band can be analyzed.



It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis with the teachings of Imanaka, i.e. analyzing the signals over a predetermined frequency range with a predetermined resolution bandwidth while filtering the signals in their respective bands, for the advantageous benefit of identifying and isolating signals within specific frequency ranges.  Once modified, the rest of the previously discussed full-bandwidth frequency-domain signal that was not selected, would be discarded by the selection circuit. 

Melis and Imanaka do not expressly disclose wherein the signal processing method is a post-processing method/wherein the signal processing circuit is a post-processing circuit; 
reading a time-and-value-discrete signal from an acquisition memory by a reader circuit of a signal post-processing circuit, wherein a resolution bandwidth and a frequency range of the time-and-value-discrete signal are predetermined; and 
wherein the selection of the sub-band occurs after the data has been acquired and stored in the acquisition memory, wherein the acquired data remains unchanged such that more than one sub-band can be analyzed.


providing a signal from an acquisition memory to the post-processing circuit and wherein the acquired data remains unchanged (see column 1 lines 16-40, column 3 lines 18-33, and column 5 lines 1-16: discussed storing data in an acquisition memory, and post processing of the acquired data using a processor of the DSO). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Imanaka, i.e. using an acquisition memory to capture signals that could be further processed via a post-processor/post-processing method, for the advantageous benefit of adding the ability to store measured data as digital data in memory for subsequent post processing analysis and viewing. 
Once modified, using an acquisition memory to store the signal of interest and a post-processing circuit to perform processing analysis of the previously discussed time-and-value-discrete signal of Melis, the read time-and-value-discrete would possess a resolution bandwidth and a frequency range as such signal qualities would have been predetermined at the time of reading. Furthermore, such data read from the memory, i.e. previously discussed time-and-value discrete signal, would remain unchanged as the signal is merely read from the acquisition memory so that it could be post-processed by a processor of the DSO. Since the data is unchanged, it would allow for the analysis of more than one sub-band in the future. Furthermore, it’s obvious that once the operation has Melis has been modified to occur as a post-processing method of data 

Melis, Imanaka, and Hall do not expressly disclose reading a time-and-value-discrete signal from an acquisition memory by a reader circuit of a signal post-processing circuit. 

Yoshida discloses a signal analyzer instrument that includes reading of the signal from the memory is by means of a reader circuit (see Abstract and paragraph 0081: system includes a read circuit for reading values from a memory). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis with the teachings of Imanaka and Hall with the teaching of Yoshida, i.e. using a read circuit to read values from a memory using a read circuit, for the advantageous benefit of using conventional circuitry components to read values from a memory device. Once modified, adding a read circuit to the previously discussed post-processing circuit, the modification would result in reading values from a memory using a reader circuit of the signal post-processing circuit.  



Regarding claim 7, Melis discloses a signal processing circuit for a test and measurement instrument (see Fig. 1, column 1 lines 50-60, column 4 lines 14-28, and column 3 lines 7-18: discloses signal processing module system, modules refer to hardware configured to perform the functions, i.e. circuit system, for a spectrum analyzer), comprising:
receiving an input time-and-value-discrete signal (see Fig. 1 and column 6 lines 16-22: system receives and processes an input signal)
a filter circuit coupled to the input and configured to apply a window filter to the time-and-value-discrete input signal (see Fig. 1, column 1 lines 50-60, and column 4 lines 14-28: applying windowing, via a windowing module, to an input signal, input signal in the time domain, signal is a discrete signal as represents a number of samples in the time domain; and see column 3 lines 7-18: modules refer to hardware configured to perform the functions, i.e. circuit);
a transform circuit located downstream of the filter circuit and configured to transform the filtered time-and-value-discrete signal to a full-bandwidth frequency-domain signal (see Fig. 1, column 4 lines 49-59, and column 6 lines 52-60: FT module transforms the windowed samples from the time domain to the frequency domain, FT is a full-bandwidth transformation; and see column 3 lines 7-18: modules refer to hardware configured to perform the functions, i.e. circuit); and
a selection circuit coupled to the transform circuit and configured to select a sub-band from the full-bandwidth frequency-domain signal such that an area to be analyzed is limited to an area of interest after the data has been acquired (see Fig. 1, column 1 lines 50-60, and column 3 lines 7-18: selecting, via a selection module, at least one sub-

Melis does not expressly disclose wherein the signal processing circuit is a post-processing circuit; 
wherein the input includes a reader circuit configured to read the time-and-value-discrete signal from an acquisition memory, i.e. wherein the filter circuit is coupled to the read circuit; and 
wherein the selection of the sub-band includes discarding the rest after data of the time-and-value-discrete has been acquired and stored in the acquisition memory, wherein the acquired data remains unchanged such that more than one sub-band can be analyzed. 

Imanaka discloses discarding the rest, i.e. discarding the data outside the area of interest, by means of a selection circuit when selecting a sub-band (see Fig. 1, column 1 lines 51-68 and column 2 lines 61-68: band-pass filter for each frequency band will pass the frequencies within that band, but will not pass the rest, i.e. the rest of the signal not within the band is discarded).  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis with the teachings of Imanaka, i.e. analyzing the signals over a predetermined frequency range with a predetermined resolution bandwidth while filtering the signals in their respective bands, for the advantageous benefit of identifying 

Melis and Imanaka do not expressly disclose wherein the signal processing circuit is a post-processing circuit; 
wherein the input includes a reader circuit configured to read the time-and-value-discrete signal from an acquisition memory, i.e. wherein the filter circuit is coupled to the read circuit; and 
wherein the selection of the sub-band occurs after the data has been acquired and stored in the acquisition memory, wherein the acquired data remains unchanged such that more than one sub-band can be analyzed.

Hall discloses a DSO system wherein the signal processing circuit is a post-processing circuit (see column 1 lines 16-40, column 3 lines 18-33, and column 5 lines 1-16: discusses post-processing of data, via a processor of a DSO); 
providing a signal from an acquisition memory to the post-processing circuit and wherein the acquired data remains unchanged (see column 1 lines 16-40, column 3 lines 18-33, and column 5 lines 1-16: discussed storing data in an acquisition memory, and post processing of the acquired data using a processor of the DSO). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Imanaka, i.e. using an acquisition memory to capture signals that could be further processed via a post-processor/post-processing 
Once modified, using an acquisition memory to store the signal of interest and a post-processing circuit to perform processing analysis of the previously discussed time-and-value-discrete signal of Melis, the read time-and-value-discrete would possess a resolution bandwidth and a frequency range as such signal qualities would have been predetermined at the time of reading. Furthermore, such data read from the memory, i.e. previously discussed time-and-value discrete signal, would remain unchanged as the signal is merely read from the acquisition memory so that it could be post-processed by a processor of the DSO. Since the data is unchanged, it would allow for the analysis of more than one sub-band in the future. Furthermore, it’s obvious that once the operation has Melis has been modified to occur as a post-processing method of data that has been stored in an acquisition memory, the selection of the sub-band would occur after the data has been acquired and stored in the acquisition memory, i.e. Hall teaches storing data in an acquisition memory and post-processing the data in lieu of processing analog data in real time.  

Melis, Imanaka, and Hall do not expressly disclose wherein the input includes a reader circuit configured to read the time-and-value-discrete signal from an acquisition memory, i.e. wherein the filter circuit is coupled to the read circuit. 



It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis with the teachings of Imanaka and Hall with the teaching of Yoshida, i.e. using a read circuit to read values from a memory using a read circuit, for the advantageous benefit of using conventional circuitry components to read values from a memory device. Once modified, adding a read circuit to the previously discussed post-processing circuit, the modification would result in reading values from a memory using a reader circuit of the signal post-processing circuit, i.e. filter circuit as the previously discussed post-processing circuit would implement previously discussed filtering. 

Regarding claim 3, Melis, previously modified by Imanaka, Hall, and Yoshida, further discloses wherein at least one of the step of applying the window filter, the transforming step and the selecting step is controlled based on at least one of frequency domain settings and time domain settings (see column 4 lines 49-60). 




Regarding claim 4, Melis does not expressly disclose wherein the sub-band comprises a center frequency and a frequency span around the center frequency.

Imanaka wherein the sub-band comprises a center frequency and a frequency span around the center frequency (see Fig. 3 column 2 lines 4-16 and 31-35: shows center frequencies associated with each sub-band, each band includes frequencies around each center frequencies).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Hall and Yoshida with the teachings of Imanaka, i.e. analyzing the signals over a predetermined frequency range with a predetermined resolution bandwidth while filtering the signals in their respective bands, for the advantageous benefit of identifying and isolating signals within specific frequency ranges.   

Regarding claim 5, Melis and Imanaka do not expressly disclose wherein the acquisition memory comprises an oscilloscope acquisition memory or a spectrum analyzer acquisition memory.

Hall discloses wherein the acquisition memory comprises an oscilloscope acquisition memory or a spectrum analyzer acquisition memory (see Title, column 1 lines 16-40, column 3 lines 18-33, and column 5 lines 1-16: acquisition memory of an oscilloscope). 


Regarding claim 6, Melis, previously modified by Imanaka, Hall, and Yoshida, further discloses wherein several sub-bands are selected from the same time-and-value-discrete signal (see Fig. 1 and column 1 lines 50-60: selecting at least one sub-band, includes selecting a several sub-bands).

Regarding claim 8, Melis, previously modified by Imanaka, Hall, and Yoshida, further discloses wherein a controller is provided that is connected with at least one of the reader circuit, the filter circuit, the transform circuit and the selection circuit (see Fig. 1 and claim 13).

Regarding claim 9, Melis, previously modified by Imanaka, Hall, and Yoshida, further discloses wherein the controller is configured to receive time domain settings and frequency domain settings (see Fig. 1, column 3 lines 7-18, column 4 lines 49-60, and claim 13: all modules may be implements in one module/processor, i.e. receives time domain and frequency domain settings used in the windowing and transformation).

Regarding claim 10, Melis, previously modified by Imanaka, Hall, and Yoshida, further discloses wherein the controller is configured to control at least one of the reader circuit, the filter circuit, the transform circuit and the selection circuit (see Fig. 1, column 3 lines 7-18, column 4 lines 49-60, and claim 13: all modules may be implements in one module/processor, i.e. processor/controller controls the functions of the circuits).

Regarding claim 13, Melis and Imanaka do not expressly disclose wherein the acquisition memory is an oscilloscope acquisition memory or a spectrum analyzer acquisition memory.

Hall discloses wherein the acquisition memory comprises an oscilloscope acquisition memory or a spectrum analyzer acquisition memory (see Title, column 1 lines 16-40, column 3 lines 18-33, and column 5 lines 1-16: acquisition memory of an oscilloscope). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Imanaka and Yoshida, i.e. using an acquisition memory to capture signals that could be further processed via a post-processor/post-processing method, for the advantageous benefit of adding the ability to store measured data as digital data in memory for subsequent post processing analysis and viewing. 


Regarding claim 14, Melis, previously modified by Imanaka, Hall, and Yoshida, further discloses wherein the signal post-processing circuit comprises at least one of a field-programmable gate array, an application-specific integrated circuit and a digital signal processor (see Fig. 1 and claim 13: digital signal processor).

Regarding claim 15, Melis, previously modified by Imanaka, Hall, and Yoshida, further discloses wherein the signal post-processing circuit is established by at least one of a field-programmable gate array, an application-specific integrated circuit and a digital signal processor (see Fig. 1, column 3 lines 7-18, and claim 13: digital signal processor, all modules may be implemented in a single module/processor).

Regarding claim 16, the signal post-processing circuit according to Claim 7 has been discussed above. Melis and Imanaka do not expressly disclose an oscilloscope comprising a signal post-processing circuit according to Claim 7.

Hall disclose an oscilloscope comprising a signal post-processing circuit (see Title, column 1 lines 16-40, column 3 lines 18-33, and column 5 lines 1-16: oscilloscope with a post processing processor/post processing circuit). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Imanaka and Yoshida, i.e. using an acquisition memory to capture signals that could be further processed via a post-processor/post-processing method, for the advantageous benefit of adding the ability to . 

Claims 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Melis (US 9,577,798) in view of Imanaka (US 5,038,097), Hall (US 5,929,838), Yoshida (US 2018/0337727), and Abe (US 2016/0112218). 

Regarding claim 2, Melis, Imanaka, Hall, and Yoshida do not expressly disclose wherein a zero padding is applied to the time-and-value-discrete signal at least one of prior to the transforming step and after the window filter is applied.

	Abe discloses wherein a zero padding is applied to the time-and-value-discrete signal at least one of prior to the transforming step and after the window filter is applied (see Fig. 6 and paragraph 0060). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Imanaka, Hall, and Yoshida with the teachings of Abe, i.e. zero padding the signal prior to the Fourier transformation step, for the advantageous benefit yielding an enhanced spectral signal post transformation. Zero padding is conventional in the art. 

Regarding claim 11, Melis, Imanaka, Hall, and Yoshida do not expressly disclose wherein a zero padding circuit is provided that is configured to apply a zero padding.

	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Imanaka, Hall, and Yoshida with the teachings of Abe, i.e. zero padding the signal prior to the Fourier transformation step, for the advantageous benefit yielding an enhanced spectral signal post transformation. Zero padding is conventional in the art. 

Regarding claim 12, Melis, Imanaka, Hall, and Yoshida do not expressly disclose wherein the zero padding circuit is located between the filter circuit and the transform circuit.

Abe discloses wherein a zero padding circuit is provided just prior a transformation process, i.e. previously discussed a transformation circuit (see Fig. 6 and paragraph 0060). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Imanaka, Hall, and Yoshida with the teachings of Abe, i.e. zero padding the signal prior to the Fourier transformation step, for the advantageous benefit yielding an enhanced spectral signal post transformation. Zero padding is conventional in the art. Once modified, placing a zero padding circuit just prior to the transform circuit, the modification would result in the zero padding circuit is located between the previously discussed filter circuit and the transform circuit.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Draving (US 7,251,572) and Torin (US 2009/0094495) discuss post-processing data stored in an acquisition memory. 

Response to Arguments
Applicant’s arguments have been fully considered and were persuasive; however, upon further consideration a new prior art rejection has been raised, see Claim Rejections - 35 USC § 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865